Title: Samuel H. Smith to Thomas Jefferson, 18 August 1813
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Sir Washington, Aug. 18. 1813.
          I take the liberty of enclosing the following trifle delivered here on the late anniversary of our Independence, which I ask you to receive entirely as a tribute of respect. I hope your contemplated improvements have kept pace with your hopes wishes, and that the calm delights of retirement are enhanced by the finish, which art, under the direction of taste, knows how to bestow on the finest natural scenery. Mrs Smith begs me to communicate her affectionate remembrance to yourself and all the members
			 of your family.
          I am, with great consideration & regard—Yo. ob. StSa. H. Smith
         